JOURNAL ENTRY AND OPINION
Defendant-appellant Dr. Frederick D. Harris (Harris) appeals from his bench trial conviction for failing to obey a traffic control device (red light) in violation of Shaker Heights Codified Ordinances 1113.03(c)(1). For the reasons adduced below, we dismiss the notice of appeal as moot.
A review of the record on appeal indicates that Harris was convicted on December 20, 1999. The trial court fined Harris $50 and ordered court costs of $95. The fine and court costs were paid by Harris on December 20, 1999. No stay of execution of sentence was filed by Harris. The record also does not indicate that Harris will suffer a collateral disability, a loss of civil rights from his conviction, or that his payment of the fine and costs was done under protest.
Where a defendant is convicted of a misdemeanor offense, has paid the fine and costs without protest, no stay of judgment is in place, and there is no inference of collateral disability that would affect defendant's civil rights, an appeal from that conviction is moot. See State v. Berndt (1987), 29 Ohio St.3d 3, and Village of Oakwood v. Sexton (Cuyahoga, 1983), 10 Ohio App.3d 160,  motion to certify overruled in (1983), case No. 83-1363 (State v. Wilson (1975), 41 Ohio St.2d 236, followed). See, also, City of Cleveland v. Somerfield (Sept. 2, 1999), Cuyahoga App. No. 73822, unreported, 1999 Ohio App. LEXIS 4075, at 2-3; City of Rocky River v. Zahn (Oct. 3, 1996), Cuyahoga App. No. 68970, unreported, 1996 Ohio App. LEXIS 4383, at 7; City of Cleveland v. Bawa (June 3, 1996), Cuyahoga App. No. 69089, unreported, 1996 Ohio App. LEXIS 2423, at 2; City of Brook Park v. Cavanagh (Dec. 29, 1994), Cuyahoga App. No. 67316, unreported, 1994 Ohio App. LEXIS 5957, at 2-3; City of Brecksville v. Cook (Aug. 11, 1994), Cuyahoga App. No. 65766, unreported, 1994 Ohio App. LEXIS 3502, at 3-4; City of Euclid v. Payne (Sept. 30, 1993), Cuyahoga App. No. 63404, unreported, 1993 Ohio App. LEXIS 4652, at 2; City of Euclid v. Shah (July 15, 1993), Cuyahoga App. No. 64314, unreported, 1993 Ohio App. LEXIS 3539, at 2; City of Cleveland v. Carr (July 28, 1988), Cuyahoga App. No. 54144, unreported, 1988 Ohio App. LEXIS 3016, at 2.
Appeal dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
KENNETH A. ROCCO, P.J., and FRANK D. CELEBREZZE, JR., J., CONCUR.